Citation Nr: 1810991	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-07 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 

3. Entitlement to service connection for hypertensive heart disease, to include as secondary to service-connected diabetes mellitus, Type II, and/or as a result of herbicide agent exposure. 

4. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, Type II, and/or as a result of herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to December 1968, to include service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  A Notice of Disagreement was submitted in April 2010; a Statement of the Case was issued in February 2013; and a VA Form 9 was received in March 2013.  

The Veteran testified before the undersigned Veterans Law Judge in November 2017; a transcript is of record. 

The issues of entitlement to service connection for hearing loss, hypertension, and hypertensive heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran has current tinnitus that began during active service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for listed chronic diseases, including organic diseases of the nervous system, such as tinnitus, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service. See 38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309; see Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015) (holding that tinnitus is an organic disease of the nervous system under 38 U.S.C.A. § 1101).

When chronic diseases are at issue, the second and third elements for service connection may alternatively be established by showing continuity of symptomatology. See Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).



Tinnitus

The Veteran is claiming entitlement to service connection for tinnitus.  Specifically, he contends the condition is the result of hazardous noise exposure during his active military service.

Considering the evidence of record, summarized in pertinent part below, and in light of the applicable laws and regulations, the Board shall afford the Veteran all reasonable doubt and the claim shall be granted. 38 C.F.R. § 3.102. 

As an initial matter, a diagnosis of tinnitus has been confirmed by the record. See January 2010 VA Audiological Examination. 

The available service personnel records (DD-214) confirm the Veteran performed various military duties, to include radio communications as a radio relay attendant.  During his hearing before the undersigned and in his VA Form 9, he also endorsed being exposed to combat-related noise, mortar noise, and military equipment noise on a continuous basis in-service and while serving in Vietnam.  The Veteran is competent to report that he was exposed to various acoustic traumas during service; moreover, the Board has no reason to doubt the credibility of such statements as the in-service noise exposure is consistent with the circumstances of his service.  

The remaining question for consideration here is whether the Veteran's tinnitus is related to in-service acoustic trauma. 

The Veteran underwent a VA examination in January 2010, at which time the examiner provided a negative nexus opinion based on the Veteran's purported statement that his tinnitus began 5 years prior.  However, the Board finds that the probative value of the 2010 VA opinion diminishes in light of the cumulative evidence of record discussed immediately below. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to the attached medical opinions are within the province of the Board). 

Specifically, during his 2017 Board hearing, the Veteran stated that the 2010 VA examiner had erroneously recorded the date of onset of tinnitus.  The Veteran testified that he had, in fact, experienced near-continuous tinnitus symptomatology since being exposed to acoustic trauma in-service.  This is also consistent with his August 2009 claim for service connection in which he reported that his tinnitus "started while I was on active duty due to in-service noise exposure."  

The Board finds the Veteran's 2009 and 2017 statements as to tinnitus onset and continuity of symptoms to be consistent, competent and credible.  The Veteran has denied any post-service occupational or recreational noise exposure (he worked as a nurse for 38 years following service).  The Board has not reason to doubt the Veteran's veracity.

Based on the Veteran's competent and credible reports and supporting evidence of record, a continuity of symptomatology of tinnitus has been established.  Thus the remaining element of service connection is satisfied. See 38 C.F.R. § 3.3.03(b); see Walker, supra.  Any remaining reasonable doubt is resolved in the Veteran's favor and the claim for service connection for tinnitus is granted. 38 U.S.C.A. § 5107 (b).


ORDER

Entitlement to service connection for tinnitus is granted. 


REMAND

Hypertension

The Veteran primarily contends that his hypertension is secondary to service-connected diabetes mellitus, or alternatively, due to herbicide agent exposure.  See Hearing Board Transcript, VA Form 9, and September 2009 Claim (raising the issue of herbicide agent exposure).  

The Veteran was afforded a VA examination in February 2010, at which time a hypertension diagnosis was confirmed.  The VA examiner provided a negative opinion concerning secondary service connection, noting that hypertension was neither caused nor aggravated by service-connected diabetes because there was no evidence of renal dysfunction or microalbuminuria.  

However, treatment records/laboratory tests from the Veteran's treating cardiologist, Dr. Felter, clearly reflect evidence of microscopic proteinuria and microalbuminuria. See e.g., September 2009 and June 2010 Treatment Records from Dr. Felter.  

In light of Dr. Felter's findings of possible renal involvement, the Board finds that the Veteran should be afforded a new VA examination with an accompanying etiology opinion.  

Additionally, although VA has not conceded a relationship between hypertension and Agent Orange, it is significant to note that prior to 2006, the National Academy of Science (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category.  However, in its 2006 Update, NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates. See 79 Fed. Reg. 20,308 (April 11, 2014).  Specifically, it notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence." Id. at 20,309.  

In light of the NAS study findings, the Board finds that a medical examination for an opinion is also necessary to determine whether the Veteran's current hypertension is etiologically related to his presumed exposure to herbicides in service.  

Hypertensive Heart Disease 

The Veteran primarily contends that his hypertensive heart disease is secondary to service-connected diabetes mellitus, or alternatively, due to herbicide agent exposure.  See Hearing Board Transcript, VA Form 9, and September 2009 Claim (raising the issue of herbicide agent exposure).  

With respect to diagnosis, a VA examination provided to the Veteran in February 2010 did not result in a diagnosis of hypertensive heart disease.  Specifically, the examiner cited to a May 2009 ECG which was normal with no evidence of left ventricular hypertrophy (LVH).  Newly added private treatment records confirm a diagnosis of hypertensive heart disease with ECG evidence of LVH. See, e.g., April 2011 and April 2014 ECG Reports; see also Private Treatment Records, dated 2009 to 2017, from Dr. Felter (noting a hypertensive heart disease diagnosis). 

While LVH may not have been present on VA ECG in 2009, the April 2011 and April 2014 private ECG reports clearly confirm the presence of LVH, along with a clinical diagnosis of hypertensive heart disease.  The Board finds Dr. Felter's diagnosis to be highly probative as he is the Veteran's long-time treating cardiologist and the diagnosis is based upon objective testing.  Accordingly, a current hypertensive heart disease diagnosis is established here. 

The remaining question for consideration is whether the Veteran's hypertensive heart disease is proximately due to, or aggravated by his diabetes mellitus.  

In a September 2009 letter, Dr. Felter stated, "[the Veteran] has had elevated blood sugar and hence adult set diabetes since my first encounter with him in November 2005.  He has subsequently developed hypertensive heart disease..."  In a June 2010 letter, Dr. Felter stated that the Veteran had been under his care for a number of years and that he has developed hypertensive heart disease probably associated with his diabetes mellitus.  

Unfortunately, the 2009 statement from Dr. Felter is ambiguous, while the 2010 statement is couched in terms of speculation (e.g., "probably"); notably, neither statement is supported by any rationale.  For these reasons, the Board is unable to read into Dr. Felter's opinions/statements.  

In light of the newly confirmed hypertensive heart disease diagnosis, and further considering the ambiguous and speculative statements from Dr. Felter, the Board finds that the Veteran should be afforded a new VA examination and opinion upon remand. 

Bilateral Hearing Loss 

The Veteran contends, and has provided credible testimony related to his contention, that his current bilateral hearing loss disability is the result of noise exposure during his service as a radio operator/radio relay attendant, with service in the Republic of Vietnam. See DD Form 214.  The Board concedes that the described acoustic trauma is consistent with the Veteran's documented service. 

Review of the Veteran's claims file discloses that on VA examination in January 2010, a VA audiologist opined that the Veteran's bilateral hearing loss disability was not related to military noise exposure.  The examiner particularly relied upon the finding that there were no significant threshold shifts noted in either ear between entrance and separation.  Notably, the Veteran's entrance audiogram is dated in December 1968.  

The Board finds that a new opinion and possible examination are necessary because the basis of the January 2010 opinion is insufficient for adjudication purposes.  Namely, the examiner appeared to base the opinion exclusively on the lack of evidence indicating a hearing loss disability during service. See 38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet.App. 155, 157 (1993) (the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  As noted in Hensley, the lack of a demonstrated hearing loss disability in service "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service." Hensley, 5 Vet. App. at 159.  

Additionally, as noted, the January 2010 VA examiner implied that the Veteran's hearing was normal at the time of discharge and that he did not demonstrate any significant threshold shifts in either ear from induction to separation.  However, it does not appear that the examiner converted the values found in the service treatment records (particular, the December 1968 separation examination) to ISO-ANSI standards.  Where, as here, the standard used to measure hearing acuity is not clearly indicated for Service Department audiograms conducted between January 1, 1967 and December 31, 1970, VA must consider the data under both ASA and ISO-ANSI standards, relying on the unit measurements most favorable to the Veteran's appeal.

In light of the above discussion, the Board has determined that additional development is necessary.  Specifically, the claim must be remanded to obtain an addendum opinion, if possible, from the January 2010, examiner with consideration of the conversion of the Veteran's separation audiogram to ISO-ANSI standards. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2. Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his hypertension.  The Veteran's claims file (to include this decision) must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide an opinion responding to the following:

(a) Is it at least as likely as not (50 percent or better probability) that the Veteran's hypertension is related to his military active duty service and specifically to his exposure to herbicide agents therein? 

(The examiner is advised that the Board is cognizant that there is no VA presumption of service connection for hypertension as due to herbicide exposure. The Agent Orange Updates speak to associations between exposure to chemicals and health outcomes in human populations, and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question. Thus, the question here is what is the likelihood that this Veteran's hypertension is related to his herbicide exposure given his medical history, family history, risk factors, etc.). 

(b) Is it at least as likely as not (50 percent or better probability) that the Veteran's hypertension is either proximately due to OR aggravated by service-connected diabetes mellitus, type II? 

**The examiner is advised that treatment records/laboratory tests from the Veteran's treating cardiologist, Dr. Felter, clearly reflect evidence of microscopic proteinuria and microalbuminuria. See e.g., September 2009 and June 2010 Treatment Records from Dr. Felter. The examiner should comment on these findings in relationship to the Veteran's diabetes and hypertension. 

Complete, clearly-stated explanation (rationale) for all opinions given must be provided.

3. Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his hypertensive heart disease, as confirmed by private April 2011 and April 2014 ECG findings.  The Veteran's claims file (to include this decision) must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide an opinion responding to the following:

(a) Is it at least as likely as not (50 percent or better probability) that the Veteran's hypertensive heart disease is related to his military active duty service and specifically to his exposure to herbicide agents therein? 

(b) Is it at least as likely as not (50 percent or better probability) that the Veteran's hypertensive heart disease is either proximately due to OR aggravated by service-connected diabetes mellitus, type II? 

(c) If, and only if, it is determined that hypertension is either related to service or to service-connected diabetes mellitus, then the examiner should also opine as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's hypertensive heart disease is either proximately due to OR aggravated by hypertension. 

Complete, clearly-stated explanation (rationale) for all opinions given must be provided.

4. Return the claims folder to the January 2010 VA examiner for an addendum opinion regarding the nature and etiology of the Veteran's bilateral hearing loss.  The claims folder contents must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions. All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

If the January 2010 VA examiner is not available, the claims folder should be forwarded to a similarly qualified VA examiner.

The need for additional examination is left to the discretion of the VA examiner.

* The VA examiner should convert the December 1968 separation audiometric examination findings from ASA to ISO units.  The examiner is advised that if it is unclear which standards were used between January 1, 1967, and December 31, 1970, the data should be considered under both ASA and ISO-ANSI standards, whichever is more favorable to the Veteran. *

After this is accomplished, provide opinion on the following question:

Is it at least as likely as not that the Veteran's in-service noise exposure caused any acoustic damage that has resulted in the current bilateral hearing loss disability? 

The examiner should also consider the Veteran's lay statements regarding in-service and post-service noise exposure, the onset of his hearing loss, and continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.

5. Thereafter, review the record and readjudicate the claim on appeal.  If any remains denied, in whole or in part, issue an appropriate supplemental statement of the case and allow the Veteran and his representative the opportunity to respond before returning the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


